DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Godo (US 2017/0213833) in view of Matsuzaki (US 2016/0172009), and further in view of Shimomura (US 2016/0284856).
Regarding claim 1, Godo discloses, in at least figures 7A-7B and related text, a semiconductor device comprising: 
a first transistor (SiTr4/SiTr5, [116]); 
a second transistor (OSTr4/OsTr5, [119]); 
a capacitor (Cs4/Cs5, [121], [122]); 

a second conductor (352/353/354/355 over drain, 303b, [143], [144]); and 
a third conductor (359, [164]), 
wherein the first transistor (SiTr4/SiTr5, [116]) comprises a first gate (351, [128]), a source (303a, [128]), and a drain (303a, [128]), 
wherein the second transistor (OSTr4/OsTr5, [119]) comprises a second gate (356, [154]), a third gate (358, [160]) over the second gate (356, [154]), a first low-resistance region (one 357 as a source or drain, [158]), a second low-resistance region (another 357 as a source or drain, [158]), and an oxide (402, [162]) between the second gate 356, [154]) and the third gate (358, [160]), 
wherein the capacitor (Cs4/Cs5, [121], [122]) comprises a first electrode (361, [171]), a second electrode (362, [171]) over the first electrode (361, [171]), and an insulator (330, [171]) between the first electrode (361, [171]) and the second electrode (362, [171]), 
wherein the capacitor (Cs4/Cs5, [121], [122]) overlaps with the first low-resistance region (one 357 as a source or drain, [158]), 
wherein the first electrode (361, [171]) is electrically connected to the first low-resistance region (one 357 as a source or drain, [158]). 
Godo does not explicitly disclose the first low-resistance region overlaps with the first gate; the first conductor is electrically connected to the first gate; the first conductor is connected to a bottom surface of the first low-resistance region; the second conductor is electrically connected to the drain; the third conductor overlaps with the second conductor; the 
Matsuzaki teaches, in at least figures 19, 20A, 29 and related text, the device comprising the first low-resistance region (432 of 13, [304], figures) overlaps with the first gate (406 of 11, [294], figures); the first conductor (wiring between 432 of 13 and 406 of 11, figures) is electrically connected to the first gate (406 of 11, [294], figures); the first conductor (wiring between 432 of 13 and 406 of 11, [304], figures) is connected to a bottom surface of the first low-resistance region (432 of 13, [304], figures); the second conductor (wiring between 433 of 13 and 406 of 11, [304], figures) is electrically connected to the drain (403, [294], figures); the third conductor (wiring over 433 of 13, [304], figures) overlaps with the second conductor (wiring between 433 of 13 and 406 of 11, [304], figures); the third conductor (wiring over 433 of 13, [304], figures) is connected to the second conductor (wiring between 433 of 13 and 406 of 11, [304], figures), for the purpose of improving memory capacity and reducing cell size ([10]).
Shimomura teaches, in at least figure 30A and related text, the device comprising third conductor (496c, [337]) is connected to the second conductor (480a, [340]) and a side surface of the second low-resistance region (607b, [345]), for the purpose of providing electronic device including transistors having high frequency characteristics and low off-state current ([34]).
Godo, Matsuzaki, and Shimomura are analogous art because they all are directed to semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Godo with the specified features of Matsuzaki and Shimomura because they are from the same field of endeavor.

Regarding claim 6, Godo in view of Matsuzaki and Shimomura discloses the semiconductor device according to claim 1 as described above.
Godo further discloses, in at least figures 7A-7B and related text, a first insulator (312, [136]) and a second insulator (321, [86]), 
wherein the first insulator (312, [136]) covers the first transistor (SiTr4/SiTr5, [116]), 
wherein the second insulator (321, [86]) is in contact with a side surface of the second gate (356, [154]), and 
wherein the second insulator (321, [86]) has a different composition from the first insulator (312, [136]).
Regarding claim 7, Godo in view of Matsuzaki and Shimomura discloses the semiconductor device according to claim 1 as described above.

wherein the third insulator (327, [98], [353]) covers the second transistor (OSTr4/OsTr5, [119]), 
wherein the fourth insulator (326, [96], [292]) is in contact with a side surface of the third gate (358, [160]), and 
wherein the fourth insulator (326, [96], [292]) has a different composition from the third insulator (327, [98], [353]).
Allowable Subject Matter
Claims 2-3 and 8-11 are allowed because the prior art of record neither anticipates nor render obvious the limitations of the base claims 2 that recite “the fourth conductor is connected to a bottom surface of the third low-resistance region; the second conductor is electrically connected to the first drain and the second drain” in combination with other elements of the base claims 2.
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1 and 4 that recite “in a channel length direction of the first transistor, a distance between the second gate and the first gate is half a width of the first gate” in combination with other elements of the base claims 1 and 4.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/TONG-HO KIM/Primary Examiner, Art Unit 2811